Citation Nr: 0614202	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  98-15 041	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from October 1995 to July 
1997.  This case was remanded by the Board of Veterans 
Appeals (the Board) in March 2004 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia for additional development.  


FINDINGS OF FACT

1.  The medical evidence shows no more than characteristic 
low back pain on motion or slight limitation of back motion 
prior to August 6, 2002.  

2.  There is evidence of severe limitation of motion of the 
lumbar spine, without evidence of ankylosis, from August 6, 
2002 through June 14, 2004.

3.  The evidence beginning June 15, 2004 shows forward 
flexion of the lumbar spine to the equivalent of greater than 
30 degrees but less than 60 degrees; the evidence is 
insufficient to show forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to August 6, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5295, 5292 (2002).

2.  The criteria for a rating of 40 percent from August 6, 
2002 through June 14, 2004 for service-connected low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5295, 
5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).

3.  The criteria for a rating in excess of 20 percent 
beginning June 15, 2004 for service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

Service connection for degenerative arthritis of the lumbar 
spine was granted, and a 10 percent evaluation assigned 
effective July 17, 1997, by rating decision in November 1997.  
The veteran timely appealed the assigned rating.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and assistance provisions of the VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the claim in this case had been filed and initial 
adjudication had taken place prior to the enactment of the 
VCAA.  Thus, preadjudication notice was not provided nor was 
it possible.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in March 
2004, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish entitlement to an increased evaluation.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  
The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  A February 2005 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
July 2003 supplemental statement of the case.  It is clear 
from these documents that the RO was asking for any records 
related to the veteran's claim.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The Board notes that the veteran was informed in the March 
2004 letter that he could take up to one year from the date 
of the letter to submit the required evidence and that if VA 
decided his claim before one year from the date of the 
letter, he would continue to have until that date to submit 
additional evidence and protect his entitlement to benefits 
from the earliest possible date.  Consequently, he has been 
provided information on effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
rating decisions, statement of the case, and supplemental 
statements of the case provided notice as to the provisions 
of the appropriate disability ratings

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination and treatment reports on file, 
including a VA examination report dated in June 2005 and a VA 
medical opinion in November 2005.  The Board concludes that 
there is sufficient medical evidence on file on which to make 
a decision on the issue addressed herein.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including at his August 2003 personal hearing before a member 
of the Board.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  
Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation was assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5238 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2005); see also 
38 C.F.R. § 4.71a, Plate V (2005).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2005).  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2005).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2005).

Analysis

Medical evidence prior to August 6, 2002 does not show back 
spasm or more than slight limitation of motion of the low 
back.  When examined by VA in September 1997, forward flexion 
of the lumbar spine was to 95 degrees and backward extension, 
lateral bending, and rotation were to 35 degrees, except for 
right rotation to 30 degrees.  Back motion on evaluation in 
February 1999 included flexion to 90 degrees, extension to 15 
degrees, lateral bending to at least 25 degrees, and 
bilateral rotation to 20 degrees.  Consequently, an 
evaluation in excess of 10 percent is not warranted under 
either Diagnostic Code 5292 or 5295 prior to August 6, 2002.

However, evidence of severe limitation of motion of the 
lumbar spine is shown beginning August 6, 2002, with medical 
evidence of forward flexion of the thoracolumbar spine 
restricted to 30 degrees or less until June 14, 2004.  On VA 
examination on August 6, 2002, it was reported that the 
veteran had back spasms and that forward flexion was limited 
beyond 30 degrees; backward extension, lateral bending and 
rotation were intact.  When examined by VA on September 12, 
2003, forward flexion was to 30 degrees, the veteran was 
unable to extend backwards, lateral flexion was 20 degrees, 
and rotation was 25 degrees.  Consequently, an evaluation of 
40 percent for service-connected low back disability is 
warranted under both old Diagnostic Code 5292 and new 
Diagnostic Code 5242.  An evaluation in excess of 40 percent 
is not warranted prior to September 26, 2003, under the old 
criteria, because 40 percent is the maximum schedular rating 
for both limitation of lumbar spine motion and lumbosacral 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).  An evaluation in excess of 40 percent is not 
warranted from September 26, 2003 through June 14, 2004, 
under the new criteria, because there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2003).

However, the Board finds that, beginning June 15, 2004, no 
more than a 20 percent evaluation is warranted for the 
veteran's service-connected low back disability because VA 
evaluation on June 15, 2004 found forward flexion of the 
lumbar spine to 50 degrees.  Although there was significant 
limitation of motion of the low back on VA examination in 
June 2005, with active forward flexion to only 20 degrees, it 
was reported on the evaluation, and on a follow-up opinion by 
a VA doctor who reviewed the claims file in November 2005, 
that the back range of motion findings were less than 
expected and not in proportion to the physical findings and 
test results, which included x-rays, magnetic resonance 
imaging, and a bone scan.  In fact, x-rays showed mild 
degenerative disc disease of L5-S1 and a bone scan was 
considered normal.  As the range of motion findings on VA 
examination in June 2005 are considered inaccurate to 
determine a correct rating under Diagnostic Code 5242, the 
Board concludes that no more than a 20 percent evaluation is 
warranted for service-connected low back disability beginning 
June 15, 2004.  

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are warranted as noted above 
for the veteran's service-connected low back disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  However since there is no evidence of 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome in the medical evidence prior to September 26, 2003, 
there is no other diagnostic code under which the veteran's 
low back disability should be rated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293 (2002).

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  Although the veteran has complained 
of radiculopathy into his lower extremities, the medical 
evidence does not reveal findings of neuropathy.  The VA 
physician noted that there was no evidence of disc 
herniation.  As there is no medical evidence of neurological 
impairment of the low back warranting a compensable 
evaluation, the Board finds that a higher evaluation cannot 
be assigned by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  

An increased evaluation is not warranted for low back 
disability based on functional impairment before or after 
September 26, 2003.  Deluca v. Brown, 8 Vet. App. 202 (1995), 
but it has concluded that an increase is not warranted.  
There is evidence of back loss of motion, for which the 
veteran is receiving compensation.  During the period that 
the veteran is assigned the maximum 40 percent rating for low 
back disability under the old criteria, based on limitation 
of motion, a higher evaluation based on pain, may not be 
assigned.  See Johnston v, Brown, 10 Vet. App. 80 (1997).  
With respect to the periods before August 6, 2002 and after 
June 14, 2004, during which the veteran is not receiving the 
maximum schedular rating, there is a lack of evidence of 
additional functional impairment due to pain or weakness to a 
degree greater than required to warrant ratings in excess of 
those currently assigned.  When examined in February 1999, 
there was no painful motion or tenderness; and there was no 
spasm, tenderness, or weakness found when the veteran was 
examined in June 2005.  In fact, it was reported in June 2005 
that the effect of the veteran's low back disability on his 
daily activities was no more than mild for all activities but 
exercise and sports.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see 
also Deluca v. Brown, 8 Vet. App. 202 (1995).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).


In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided in the rating schedule for certain manifestations of 
the veteran's low back disorder, such as back spasm prior to 
August 6, 2002, ankylosis from August 6, 2002 to June 14, 
2004, and limitation of back motion to no more than 30 
degrees beginning June 15, 2004, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Additionally, the veteran has not been hospitalized 
for his service-connected low back disability.  The Board 
accordingly finds that the disability picture for the 
veteran's low back disability is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Accordingly, the RO's decision 
not to refer the issue for extraschedular consideration to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service was correct. 


ORDER

An initial rating in excess of 10 percent prior to August 6, 
2002, is denied.

A rating of 40 percent from August 6, 2002 through June 14, 
2004 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A rating of 20 percent, but no more, beginning June 15, 2004 
for service-connected low back disability is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


